Citation Nr: 1704658	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  14-21 245	)	DATE
	)
	SUPPLEMENTAL DECISION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for sleep apnea.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 to June 1970, which includes service in the Republic of Vietnam.  He was awarded the Bronze Star Medal and other medals based on his Vietnam service.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In that decision, the RO denied service connection for a sleep disorder.

The Veteran testified before the undersigned Veterans Law Judge at a June 2016 hearing in Washington, DC.  A transcript of the hearing has been associated with his file.

In September 2016, the Board granted service connection for insomnia.  The Appeals Management Center implemented the Board's grant of service connection for insomnia by way of a November 2016 rating decision.

In December 2016, the Veteran filed a motion for reconsideration of the September 2016 Board decision.  He indicated that he provided a thorough argument during the June 2016 hearing as to why service connection was warranted for both insomnia and sleep apnea and he contends that service connection should have been granted for both of these disabilities in the September 2016 decision.  The Board acknowledges that the Veteran provided testimony pertaining to the symptoms and history of his sleep disorder and that his participation in combat while in service would help to establish the in-service incurrence of insomnia.  Sleep apnea, on the other hand, is a physical disease that is distinct from insomnia.  The April 2014 opinion from R. Golden, Ph.D. that was referenced by the Board in support of its grant of service connection for insomnia only addressed the Veteran's insomnia and did not refer to sleep apnea.  Nevertheless, in light of the Veteran's reported history and the other evidence of record discussed in the remand section below, the Board is granting his September 2016 motion for reconsideration by way of a separate decision and the claim of service connection for sleep apnea is addressed in this separate supplemental decision.  The issue on appeal has thus been bifurcated.  Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (bifurcation of a claim generally is within VA's discretion),

As to the Veteran's statement in his motion for reconsideration that the undersigned indicated his argument had demonstrated entitlement to service connection for both insomnia and sleep apnea, the undersigned apologizes for any misunderstanding caused by his remarks.  While there are uniquely pro-claimant principles underlying the veterans' benefits system, see National Organization of Veterans Advocates v. Secretary of Veterans Affairs, 710 F.3d 1328, 1330 (Fed. Cir. 2013), and VA must "render a decision which grants every benefit that can be supported in law while protecting the interests of the Government," 38 C.F.R. § 3.103(a) (2016), the Board is bound by the laws and regulations that apply to veterans claims. 38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. §§ 19.5, 20.101(a) (2016).  For the above noted reasons, including the different natures of insomnia and sleep apnea and the specificity of the private opinion submitted in support of the claim, the application of the law to the facts in the evidence of record at this time does not warrant entitlement to service connection for sleep apnea, and additional development is necessary.  38 C.F.R. § 3.304(c) ("The development of evidence in connection with claims for service connection will be accomplished when deemed necessary but it should not be undertaken when evidence present is sufficient for this determination").

The claim for service connection for sleep apnea is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of disability, the record indicates that the disability or symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79   (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.)

In this case, VA treatment records (including a February 2014 VA primary care attending note) document diagnoses of sleep apnea.  The Veteran contends that he began to experience impaired sleep in service while serving in Vietnam and that such sleep problems have persisted in the years since that time.  Hence, there is competent evidence of persistent or recurrent symptoms of a sleep disability, evidence of impaired sleep in service, and competent evidence of a continuity of sleep symptomatology in the years since service, suggesting that current sleep apnea may be related to service.  Thus, the Board finds that VA's duty to obtain an examination as to the nature and etiology of any current sleep apnea is triggered. Such an examination is needed to determine whether any current sleep apnea was incurred in service.

Updated VA treatment records should also be secured upon remand.

Accordingly, the claim for service connection for sleep apnea is REMANDED for the following action:

1.  Obtain and associate with the file all updated records of the Veteran's treatment contained in the Atlanta Vista electronic records system and dated from February 2015 through the present; and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

2.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to assess the nature and etiology of any current sleep apnea.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

For any sleep apnea diagnosed since approximately August 2012, the examiner should answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current sleep apnea had its onset during service, is related to the Veteran's sleep problems in service, or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the examiner should specifically acknowledge and comment on any sleep apnea diagnosed since approximately August 2012, the Veteran's reports of sleep problems in service, and his reports of sleep symptoms in the years since service.

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran (including his reports of a continuity of sleep symptomatology in the years since service) must be specifically acknowledged and considered in formulating any opinions.  The absence of evidence of treatment for sleep problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

3.  If the benefit sought on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

